NOT FOR PUBLICATION                           FILED
                                                                          JUN 29 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-15311

                Plaintiff-Appellee,             D.C. No. 1:18-cv-01318-AWI-SKO

 v.
                                                MEMORANDUM*
PAUL D. WELDON,

                Defendant-Appellant,

and

STATE OF CALIFORNIA FRANCHISE
TAX BOARD; COUNTY OF FRESNO;
CITY OF FRESNO,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                              Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Paul D. Weldon appeals pro se from the district court’s summary judgment

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for the United States in its action seeking to reduce federal tax assessments to

judgment, and foreclose on tax liens. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hughes v. United States, 953 F.2d 531, 541 (9th Cir.

1992). We affirm.

      The district court properly granted summary judgment for the United States

regarding Weldon’s assessed tax liabilities for the 2000, 2002 through 2008, 2010,

2012, and 2013 tax years because the government introduced evidence of its

deficiency determinations, and Weldon failed to raise a genuine dispute of material

fact as to whether the determinations were invalid. See Palmer v. IRS, 116 F.3d

1309, 1312 (9th Cir. 1997) (explaining that the IRS’s deficiency determinations are

entitled to the presumption of correctness unless the taxpayer submits competent

evidence that the assessments were “arbitrary, excessive, or without foundation”);

see also Fed. R. Evid. 803(8)(b) (a record or statement of a public office is

admissible where opponent has “not show[n] that the source of information or

other circumstances indicates a lack of trustworthiness”); Hardy v. Comm’r, 181

F.3d 1002, 1005 (9th Cir. 1999) (affirming IRS determination of unreported

income based on third-party reporting); Laurins v. Comm’r, 889 F.2d 910, 912

(9th Cir. 1989) (“The regulations and procedures for compromises under 26 U.S.C.

§ 7122 are the exclusive method of settling claims.”).

      The district court properly granted summary judgment for the United States


                                          2                                     21-15311
regarding the attachment of tax liens to Weldon’s property because Weldon failed

to raise a genuine dispute of material fact as to whether the liens against his

property were invalid. See 26 U.S.C. § 7403(c) (authorizing the district court to

decree a sale of property subject to a federal tax lien).

      We reject as meritless Weldon’s contention that the district court lacked

jurisdiction. See 26 U.S.C. §§ 7401, 7403 (authorizing the government to

commence civil actions for the recovery of taxes and enforcement of liens).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      21-15311